TimliN, J.
I concur in tbe decision of tbe court, but I do not wish to be bound by the following statements contained in tbe written opinion:
*563“The contract is void only at the election of the party dealing with the corporation. Neither the corporation nor its assigns conld enforce it against the other party. Bnt such party may affirm or disaffirm the contract at his election.”
I think these statements are erroneous and contrary to previous decisions, and I fear the words will hereafter be made a basis for the claim on the part of the foreign unlicensed corporations that such contract may be validated by subsequent affirmation or by estoppel, and the statute thus frittered away.